Citation Nr: 1419286	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-45 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected internal derangement of the left knee (left knee disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In this decision, the Board grants a separate 20 percent rating for instability of the left knee for the entire period on appeal.  The issues of (1) entitlement to a rating in excess of 10 percent for other functional impairment of the left knee (i.e., a rating for limitation of motion), (2) entitlement to a separate evaluation in excess of 20 percent for left knee instability and (3) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee disability has been productive of at least moderate, recurrent lateral instability.   


CONCLUSION OF LAW

The criteria for a separate disability rating of at least 20 percent for lateral instability of the left knee have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 5260, 5261 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board finds that an additional rating of 20 percent is warranted for the Veteran's left knee disability and remands the matter for a rating in excess of 20 percent for left knee instability and to a rating in excess of 10 percent for other functional impairments of the left knee.  As such, no discussion of VA's duty to notify is necessary.

By way of background, service connection was granted for internal derangement of the left knee in an August 2009 Board decision.  In a September 2009 rating action, the RO granted service connection and assigned a 10 percent rating for painful limitation of motion, effective from July 22, 2003.  The Veteran filed a timely notice of disagreement and substantive appeal (Form 9) with regard to the September 2009 rating action, and thus, the Veteran's claim is one of an increased initial rating.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted where there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted where there is severe recurrent subluxation or lateral instability.

Here, an August 2003 medical report from non-VA physician Dr. G.W. indicates that the Veteran did not have significant deformity in his knees at that time.  Dr. G.W. noted tenderness in the medial and lateral joint lines, full range of motion, and mild patellofemoral crepitation.  Dr. G.W. noted that the Veteran did not have any instability and that the Veteran's x-rays were normal, but concluded that he probably had synovitis from early degenerative changes or degenerative menisci.

During a January 2005 VA examination, the Veteran reported having chronic pain, flare-ups that occur with squatting and prolonged standing, swelling, stiffness, popping, grinding, and weakness.  He reported that his left knee gives out on him and he wears a brace, but denied locking and the use assistive devices for walking.  The Veteran also reported that his activities, such as yard work, have been limited and that his disability has affected his occupational activities, as he found it difficult to squat, lift heavy objects, or push a wheelbarrow as a brick mason.  Physical examination revealed normal gait, tenderness of the left knee, and mild crepitation with flexion and extension of the left knee.  The Veteran did not present with joint swelling or effusion, increased heat to palpation, or signs of instability.  .

July 2009 VA treatment records indicate that the Veteran had a small joint effusion, his cartilage thickness was preserved, and that he was not sleeping well due to pain.  A November 2009 treatment note documents the Veteran's report of medial and lateral instability that has affected his occupational activities.  The reporting clinician noted that he was able to ambulate without a walking aide, did not have issues with his gait, and demonstrated full active range of motion.  March 2010 VA treatment records indicate that there was no joint effusion at that time, but an MRI showed fraying and minimal tearing of medial and lateral menisci in the left knee.  He was later diagnosed with a tear of the medical cartilage or meniscus of the knee in May 2010.

The report of the Veteran's September 2010 examination documents the Veteran's reports of stiffness, weakness, and daily knee instability that he experiences when he turns suddenly.  The Veteran denied that his knee gives way completely.  Physical examination revealed normal gait, normal walking, intact ligaments, a negative McMurray test, no apparent instability

With regard to active treatment for his left knee disability, the January 2005 VA examination report indicates that he was being treated with stretching exercises and prescription medication.  VA treatment records dated July 2009 indicate that the Veteran was not taking any regular medication for his left knee at that time, but February 2010 VA treatment records note that the Veteran was prescribed the drug Sulindac to manage his chronic pain.  Also, the clinician who conducted the Veteran's September 2010 examination noted that he takes prescribed medication to treat his pain, without any associated sequelae.

With regard to lay statements, the Board acknowledges the Veteran's consistent reports of instability in his knee.  In his January 2010 notice of disagreement, the Veteran stated that his knee is unstable because it gives out on him unexpectedly, causing him to fall.  In his November 2010 Form 9, he further stated that his knee is unreliable, it locks, and he has fallen on multiple occasions.  The Board finds that the Veteran is competent to report his symptoms and finds these reports credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

After careful review of the evidence, the Board finds that the Veteran warrants at least a separate 20 percent rating for moderate lateral instability of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  First, during the January 2005 examination, the Veteran reported instability and that he has to wear a brace.  Second, VA treatment records and examination reports include multiple notes documenting the Veteran's reports of knee instability, which he has contended is something he experiences daily.  Thus, because the Board finds the Veteran's statements credible, these statements are probative in finding that the Veteran warrants a rating for moderate instability of the left knee.  


ORDER

Subject to the law and regulations governing the payment of monetary benefits, a separate rating of at least 20 percent for instability of the left knee is granted for the entire period on appeal.


REMAND

The evaluation of the Veteran's left knee instability in excess of 20 percent, as well as a separate rating higher than 10 percent, remains before the Board.  The Board finds that it is unclear whether the VA examiner who evaluated the Veteran in September 2010 took into consideration the ameliorative effects of the Veteran's medications on his range of motion tests.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).  Additionally, the clinician who examined the Veteran in September 2010 noted that the Veteran demonstrated flexion to 130 degrees and pain at the end of that motion, but did not indicate at which point objectively painful motion was demonstrated.  The Veteran also challenged the adequacy of the examiner's findings and opinion by way of his November 2010 Form 9.  The Board finds therefore that the Veteran must be provided an adequate examination to assess the current nature, extent, and severity of his left knee disability with regard to its effects on his range of motion.

Further, the Veteran has reported on a number of occasions that his left knee disability has affected his ability to work as a brick mason.  Indeed, he submitted a letter from one of his former employers in which it is stated that the Veteran has been found physically unsuitable to perform the duties required by his profession.  The Board finds that these reports raise the issue of the Veteran's entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Thus, VA must obtain an opinion concerning whether the Veteran's service-connected left knee disability prevents him from securing or following a substantially gainful occupation.

In addition, the VA treatment records in the file, including the electronic file, only date to July 2010.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU and VA's and the Veteran's responsibilities to provide evidence and information in support of his claim.  The Veteran should be provided an appropriate amount of time to respond to this notification.  Associate this notification with the claims folder.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his left knee disability as well as the impact of this disability on the Veteran's ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Associate with the claims folder, physically or electronically, VA medical records dated from July 2010 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

4.  After completion of the above development, provide the Veteran with appropriate VA examinations to determine the nature and severity of his service-connected left knee disability and assess whether he is unemployable due to this disability.  The claims folder, and any newly associated evidence, must be made available to and reviewed by the examiners, with such review noted in examination reports.

The examination reports must reflect the examiners' consideration and analysis of both the medical and lay evidence of record.  All the relevant findings reported in detail and all opinions provided should be supported by clearly stated rationale.  If an examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided.

(a) Left Knee Disability: The examiner shall perform all necessary testing and report relevant examination findings.  Based on the examination results and record review, the examiner should provide an assessment of the current severity of the left knee disability.  The examiner is asked to complete the following:

i.  Perform range of motion testing on the Veteran's left knee.  If he demonstrates limitation of motion, the examiner should comment on the extent to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss.

ii.  Indicate whether the Veteran has more than left knee instability.

iii.  Assess the level of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on the Veteran's use of the joint.

iv.  To the extent possible, express an opinion concerning whether repeated use or flare-ups (if the Veteran describes flare-ups) would pose additional limitations on the Veteran's functional ability.

v.  Address the ameliorative impact of any medications taken by the Veteran to treat his left knee disability, to include the impact on his symptoms and on his range of motion as well as instability or subluxation, i.e., estimate the severity of the condition in the absence of any medication.

(b) TDIU: Schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist, in order to determine entitlement to a TDIU.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected left knee disability has rendered him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must take into consideration the Veteran's level of education, training, and previous work experience.

5.  After undertaking any additional development as may be indicated upon review of the additional evidence, determine whether a higher rating than 20 percent is warranted for left knee instability and whether a rating in excess of 10 percent is warranted for limitation of motion of the left knee.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


